Citation Nr: 9904410	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral 
foot/leg condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
November 1973.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1993 RO  decision which denied the veteran's 
claim for service connection for a bilateral leg/foot 
condition.  It also arises from an August 1994 RO decision 
which denied the veteran's claim for service connection for 
tinnitus.  The veteran testified at personal hearings in June 
1994, March 1995, and June 1996.  He also testified before a 
member of the Board sitting at the RO in Chicago, Illinois in 
October 1998.  Transcripts of these hearings are on file. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's tinnitus is reasonably shown to have 
resulted from an event(s) in service.

3.  The veteran's peripheral vascular disease was first 
manifested in service. 


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303(b) 
(1998).
2.  Service connection for peripheral vascular disease is 
warranted. 38 U.S.C.A.    §§ 1110, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service records reflect that the veteran served in the U.S. 
Army for three years during which time his specialty was 
driving trucks.  Service medical records reveal that 
decreased hearing was noted on the veteran's November 1970 
examination prior to entrance into service.  Tinnitus and 
problems with the feet or legs were not noted on this 
examination nor were they shown on the veteran's report of 
medical history.  Subsequent service medical records show 
that the veteran was treated in November 1970 for a long 
history of foot pain aggravated by walking.  He was sent to 
orthopedics but no findings were reported.  An October 1972 
report showed that the veteran was brought in by a German 
ambulance after being bitten (sic) by a number of people.  
Epistaxis and lacerations were noted over the head and body.  
Records indicate that the veteran was seen in March 1973 for 
a rash over both feet and extending up to the mid calf.  The 
examiner noted swelling and pitting edema with no evidence of 
any inflammation.  The veteran gave a long history of a rash 
which appeared and disappeared without prescription.  On 
dermatology clinic consultation in April 1973, it was noted 
that the veteran had a one and one-half year history of 
recurring papular violaceous lesions below the knees 
bilaterally, accompanied by pitting edema.  Both were 
reported to exacerbate and fade almost weekly.  The 
impression included vasculitis with edema, not a primary 
purpura, questionable kidney disease, questionable collagen 
disease.  Subsequent records show that the edema and 
violaceous papules had disappeared from the legs.  A record 
dated in mid-April 1973 indicated that the veteran was 
treated for violaceous papules and edema of the leg and foot.  
It was reported that this time the problem was only on the 
right.  The treating physician noted that this disorder 
remained an enigma and that the veteran was totally clear a 
few days ago.  The veteran's September 1973 evaluation prior 
to separation from service revealed no pertinent clinical 
abnormalities.  Under summary of defects and diagnoses it was 
reported that the veteran had "marked left side hearing 
loss".  An October 1973 audiological examination indicated 
that the veteran had mild conductive hearing loss in the left 
ear.  Tinnitus was not discussed.

Private records dated in September 1992 show that the veteran 
was admitted to the Memorial Hospital of Belleview and 
treated by Dr. Syed A. Raza for unrelated problems diagnosed 
as alcohol dependence, depression psychosis, adjustment 
reaction, exterior hemorrhoids, and an ingrown toenail.  
During this time, the veteran underwent surgery for a 
hammertoe deformity.  Records from this admission show that 
the veteran reported complaints of slow hearing loss over the 
years.  He stated that he had been kicked in the left ear and 
that he now had dizziness, especially in high places.  
Examination revealed a normal ear.  On private audiological 
examination tinnitus was not mentioned.  Private records from 
Dr. Christopher Dugan show follow-up treatment for the 
veteran's post-operative foot problems through November 1992.    

In February 1993, the veteran submitted a claim for service 
connection for problems including bilateral hearing loss, 
poor circulation of both legs, and a foot condition.

On March 1993 VA examination, it was noted that the veteran 
asserted that he had left ear hearing loss from a kick blow 
in Germany.  Concerning the lower extremities, he stated that 
he had a history of poor circulation in his legs and feet for 
the last 22 years.  He also reported complaints of constant 
aching pain and swelling in the feet and ankles, relieved 
only with elevation.  On physical examination, it was noted 
that the veteran had multiple small circular scars that were 
tannish in color on the right and left ankle areas.  He 
reported that there was no generalized adenopathy, 
tenderness, separation, or blockage of lymphatic circulation 
noted on this examination.  Examination of the ears showed 
clear canals with no perforations of the eardrums noted.  
There was no discharge from the ears and the tympanic 
membranes appeared pearl gray bilaterally.  Evaluation of the 
cardiovascular system revealed that the veteran's peripheral 
vessels appeared to be intact with peripheral pulses being 
palpable.   No varicose veins or ulcers were noted.  Scars on 
the lower ankles were associated by the veteran with past 
swelling of the ankles.  Present findings included slight 
swelling in the right and left ankle areas.  On examination 
of the feet, it was noted that pedal pulses were palpable.  
The diagnoses included possible degenerative disease of the 
right and left feet and toes and decreased hearing 
bilaterally with gross hearing loss greatest in the left ear.  

On a May 1993 VA audiological examination, it was noted that 
the veteran reported hearing loss, periodic tinnitus, and 
some dizziness.  He stated that he had both military and 
civilian noise exposure.  The examiner noted that the veteran 
had bilateral periodic buzzing which began gradually in 1983.  
It appeared two to three times a week and lasted three to 
four minutes. 

In his July 1993 notice of disagreement, the veteran 
indicated that he had his condition of the feet and legs with 
circulation problems since (but not prior to) basic training.  

On September 1993 private audiological examination, it was 
noted that the veteran had trouble hearing related to an 
injury to the left eardrum.

On his April 1994 VA Form 9, the veteran asserted that he had 
continuous pain and numbness in the feet and legs which he 
felt stemmed from wearing blousing rubbers and the long road 
marches while in on active duty.  He stated that he has had 
this condition since service and that the condition was 
getting increasingly worse, to the point where it hindered 
his ability to perform his present job as a truck driver.

During his June 1994 RO hearing, the veteran reported that 
his bilateral foot and leg condition began during basic 
training but he noted that he did not receive any treatment 
for this problem until he was stationed in Germany.  The 
veteran noted that he was evaluated at that time and told 
that it was a circulation problem involving swelling in both 
his legs and feet.  The veteran described the swelling as 
lasting three or four days and he reported that it would 
subside if he stayed off his feet and elevated them.  He 
indicated that driving trucks during service caused the 
problem to flare up.  Other symptoms included pain up to the 
calf and spotting on the skin which would not fade until 
after the swelling went down.  He denied taking any 
medications for circulatory problems.  The veteran testified 
that at the time of his 1973 examination prior to separation, 
he had swelling, aching in the calves, and pain in the feet.  
He stated that the physicians told him that it was just his 
circulation.  Postservice surgery correcting a hammertoe 
deformity was noted.  Concerning the ears, the veteran 
testified that he received a blow while stationed in Germany 
in 1970 or 1971.  He specifically reported that he thought 
that this inservice blow to the head resulted in dizziness 
and ringing in the ears during service and that the ringing 
persisted to this day.  The veteran also reported a history 
of noise exposure working with trucks during service.  He 
stated that the trucks that he drove since service were not 
as noisy as those he drove during service.  

On a VA Form 9 received in January 1995, the veteran reported 
that he was kicked on the left side of his head during 
service, and that this caused extensive hearing loss and 
tinnitus in both ears.  He asserted that in addition to the 
head injury during service, the noise from loud army tractor-
trailers and numerous pieces of heavy equipment operated 
during service had a definite effect on his ears.  He also 
contended that improperly fitted boots, worn for at least 
seven and one-half months of basic and AIT training, were the 
beginning of his bilateral foot and leg condition.  He stated 
that prior to entry into the army, he never had any problems 
whatsoever with his feet.  

During his March 1995 RO hearing, the veteran reported that 
he believed that his tinnitus was caused by being kicked in 
the side of the head during service.  He asserted that his 
tinnitus became worse over the years.  Regarding his lower 
extremities, he testified that during service his circulation 
problem occurred all of the time.  The problem reportedly 
included swelling and pain in the legs, with a rash of red 
and bluish spots.  Inservice treatment included only 
elevation and staying off the feet.  The veteran noted that 
he continued to have swelling of the legs just as he had 
during service.  He indicated that a doctor told him that the 
condition was due to bad circulation in the legs. 

During his June 1996 RO hearing, the veteran reported 
constant buzzing and ringing in both ears.  He indicated that 
the problems had been ongoing for years and that he did not 
really pay any mind to them after separation from service.  
Concerning his legs and feet, he testified that he had 
swelling when driving.  He also reported that he has 
discoloration in the feet and that his legs broke out in 
purple and red blotches.  The veteran again reported that the 
doctor told him that he had bad circulation.   

On a September 1996 VA audiological evaluation, it was noted 
that the veteran claimed a history of both noise exposure and 
traumatic injury to the left ear on active duty.  He claimed 
that he had bilateral tinnitus daily which was very 
distracting and annoying.  The examiner noted that this had 
been present since the veteran's left ear injury.  

On VA audiological examination in June 1997, it was noted 
that the veteran began experiencing bilateral constant 
tonal/buzzing tinnitus that he attributed to head trauma 
while on active duty.  Specifically, it was noted that he 
complained of decreased hearing and constant tinnitus dating 
back to the 1970's when he was injured and hit his head.  He 
stated that since that time he had tinnitus in both ears. The 
diagnosis was bilateral neurosensory hearing loss and 
constant tinnitus since the 1970s.  A conductive component to 
hearing loss in the left ear was also reported.   The VA 
physician reported that he did feel that the veteran's 
hearing loss and constant tinnitus were related to his 
service career.

On June 1997 VA examination of the arteries and veins, 
subjective complaints included foot pain all of the time, 
swollen legs at the end of the day, and skin blotches and 
breaking out on the ankles and calves after several 
particularly hard days in a row driving a truck.  The pain 
became worse with driving over time and caused flare-ups by 
the end of the day.  The veteran reported that unless he got 
home to elevate his legs, the swelling and the skin blotches 
remained.  He also noted cramping or charley horses.  The 
veteran's dorsalis pedis and posterior tibial pulsations were 
good bilaterally.  The capillary refill was noted to be about 
three seconds bilaterally in all the toes and over the feet 
bilaterally.  The appearance of the skin on the feet was 
reportedly slightly pale and the texture of the skin was said 
to have had a slightly mild sheen or color.  The skin 
temperature was normal but there was hair loss evident in the 
tibialis bilaterally.  No parasthesias were noted or voiced 
by the veteran.  Limited range of motion of the toes was 
noted.  The VA examiner noted that on looking through the 
veteran's claims file, he found that the veteran was seen 
three times between March and April 1973 for swelling of the 
ankles and violet, brown, or orange macules.  He further 
noted that on present inspection of the veteran's legs, there 
were copious areas of dried brownish, orange, and some 
purplish blotches up to the mid-tibias bilaterally.  The VA 
physician stated that obviously this was stasis edema and 
that it was a chronic problem.  He also reported that he 
believed that this was what the physicians saw in 1973.  
According to the examining physician, the technology and the 
nomenclature of the leg problems developed inordinately since 
1973.  He further stated that the veteran was a truck driver 
at this time when he was 17 or 18 years old, and that 
obviously this was the beginning of his disorder.  The 
physician also reported that the skin formations were the 
result of veins not pushing the blood back up.  He stated 
that as a result, the veteran had swelling at the end of the 
day after pressure from pushing on the clutch or the brake or 
the gas.  Stasis dermatitis was reportedly from the swelling.  
The physician further found that there was also a peripheral 
vascular disease component beginning in the veteran which 
related to his smoking, but that the veteran's foot/leg 
disorder was first noted during service.  The diagnoses, in 
pertinent part, included: peripheral vascular disease with 
chronic mild recurrent stasis edema and dermatitis of the 
lower extremities bilaterally probably secondary to smoking 
and the veteran's occupation.

Private records show that the veteran was treated in April 
1998 for complaints of bilateral calf pain and swelling.  The 
initial diagnosis was calf muscle strain and the final 
assessment was rule out restless leg syndrome.

At an October 1998 hearing before a member of the Board, the 
veteran testified that he first noted ringing in the ears in 
1970 and that the problem had become worse over time.  He 
stated that the tinnitus was constant and annoying.  He 
attributed it to noise exposure while driving a truck during 
service.  The veteran noted that the June 1997 VA examination 
report contained medical evidence indicating that his 
tinnitus was caused by the same thing that caused his 
service-connected bilateral hearing loss.  Regarding his feet 
and legs, the veteran testified that he first noted a problem 
with swelling while in basic training.  He stated that at 
that time he reported aches, pains, itching, and burning.  
The veteran noted that when he went on sick call, he was just 
told to keep the legs elevated.  Private physicians told him 
that his condition was due to poor circulation.  The 
veteran's service representative indicated that the veteran's 
June 1997 VA examination report provided medical evidence 
that the veteran's current stasis edema was a chronic problem 
and was the same thing seen in 1973.   

II.  Analysis

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or was aggravated by 
service. 38 U.S.C.A. § 1110.  Service connection may be 
granted for a disease first diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

For a service connection claim to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).   Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the assertion is inherently incredible 
or when the fact asserted is beyond the competence of the 
person making the assertion.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The Board finds the veteran's claims for service connection 
for tinnitus and for a bilateral foot/leg condition are both 
"well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  They are plausible. See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Furthermore, after reviewing the record, 
we are satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a).

A.  Entitlement to service connection for tinnitus

Evidence supporting the veteran's claim includes service 
records showing he served for three years as a truck driver, 
which daily exposed him to engine noise, a service medical 
record indicating that he had injuries to the face and head 
when he was assaulted during service, and service medical 
records of inservice hearing problems for which he was 
eventually granted service connection.  More significantly, a 
VA physician specifically found that the veteran's hearing 
loss and constant tinnitus were related to his service 
career.  The VA physician's opinion is the most direct 
competent evidence regarding a relationship between the 
veteran's tinnitus and events in service.  Since this 
evidence supports the veteran's claim, the Board finds that 
tinnitus was incurred in service and that service connection 
for such disability is warranted. 

B.  Entitlement to service connection for a bilateral 
foot/leg condition.

Service medical records reveal that the veteran was treated 
during service in 1973 for a bilateral leg/foot condition 
with symptoms including swelling, papules, and edema.  The 
veteran's current bilateral foot/leg condition has been 
diagnosed as peripheral vascular disease with symptoms 
including chronic stasis edema.  The Board finds this to be 
evidence that the veteran currently has a disability with 
symptoms substantially similar to those for which he had 
treatment during service.  More significantly, a VA physician 
specifically opined that symptoms of the veteran's current 
peripheral vascular disease were first seen by inservice 
examiners in 1973.  That physician also reported that the 
disorder had its beginning when the veteran drove trucks for 
the military at the age of 17 or 18.  See the June 1997 VA 
examination report.   The Board finds the VA physician's 
medical opinion to be persuasive (and unrebutted) evidence of 
a nexus between the current bilateral peripheral vascular 
disease and service.  

With a currently diagnosed disorder (peripheral vascular 
disease), evidence of inservice onset of symptomatology (1973 
service medical records), and competent medical evidence of a 
link to service (June 1997 VA examination report),  the Board 
finds that all three elements needed to establish service 
connection are met.  As such, service connection for 
peripheral vascular disease is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for peripheral vascular disease is 
granted.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

